Citation Nr: 0116029	
Decision Date: 06/12/01    Archive Date: 06/18/01

DOCKET NO.  94-34 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada


THE ISSUE

Entitlement to service connection for a pulmonary disability, 
to include bronchitis.


REPRESENTATION

Veteran represented by:	Mark R. Lippman, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel

INTRODUCTION

The veteran had active service from December 1944 to January 
1946.  

This appeal was previously before the Board of Veterans' 
Appeals (Board) in November 1999.  The veteran perfected a 
timely appeal of the November 1999 decision to the United 
States Court of Appeals for Veterans Claims (Court) (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999).  By order dated in September 2000, the Court vacated 
the Board's decision, and remanded the appeal to the Board in 
accordance with a Joint Motion for Remand, filed by both 
parties in the case.  The Court did not retain jurisdiction 
over the matter.


REMAND

As noted above, the Court vacated the Board's previous 
decision denying service connection for a pulmonary 
disability, to include bronchitis, because of a defect in the 
evidence upon which the Board based the denial.  Upon remand, 
the Board is instructed to obtain private medical records 
identified by the veteran but not considered by the VA in its 
decisions.  The Board is also instructed to ensure the RO's 
full compliance with the remand requests.  Following return 
of the veteran's claims files to the Board, the Board is 
reminded to set forth reasons and bases for its findings and 
conclusions on all material issues of fact and law presented 
on the record, and to apply the doctrine of reasonable doubt 
to its evaluation of the evidence.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims, such as this 
one, filed on or after the date of enactment of the VCAA, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

In addition to the reasons articulated in the joint motion 
for remand, because of the change in the law brought about by 
the VCAA, a remand in this case is required for compliance 
with the notice and duty to assist provisions contained in 
the new law. 

Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required in 
order to fulfill its statutory duty to assist the veteran to 
develop the facts pertinent to the claim.  Furthermore, the 
RO is required to fully complete the development ordered by 
the Board.  Stegall v. West, 11 Vet. App. 268 (1998); Ascherl 
v. Brown, 4 Vet. App. 371, 377 (1993). 

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  After securing the necessary 
release(s), the RO should contact the 
medical facilities, identified by the 
veteran as having provided treatment to 
her for pulmonary complaints, to obtain 
copies of all records reflecting such 
medical treatment for inclusion in the 
claims file.  These facilities include 
the naval air station clinic at Cecil 
Field, Florida from 1967 to 1971; Nellis 
Air Force Base in Las Vegas, Nevada from 
1989 to 1992; the outpatient clinic at 
Balboa Naval Hospital in San Diego, 
California from 1947 to 1950; the Naval 
dispensary at Treasure Island, California 
from 1951 to 1955; the outpatient clinic 
at the Naval Hospital in Vallejo, 
California in 1952; the clinic at the 
Naval Shipyard in Pearl Harbor, Honolulu 
from 1955 to 1959; the outpatient clinic 
and hospital at Fort Eustis in Yorktown, 
Virginia from 1960 to 1961; the naval 
dispensary at Mayport, Florida from 1962-
1963; and the naval dispensary at 
Concord, California from 1964 to 1966.  
In addition, the veteran has referred to 
treatment at Ream Field and Brown Field 
during service.  The RO should attempt to 
obtain any records identified which have 
not previously been located.  In many 
cases, it is likely that the records 
generated by these medical care 
facilities will have been transferred to 
a storage facility elsewhere.  In this 
case, the RO should request information 
as to the location of the storage 
facility and then contact that facility 
to obtain copies of these records.

All efforts to obtain these records must 
be fully documented in the claims file to 
facilitate appellate review.

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the need for further 
evidentiary or procedural development 
becomes apparent based upon any of the 
records received pursuant to the above 
remand, such development should be 
accomplished.  If the benefit sought on 
appeal remains denied, the veteran and 
her attorney should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	V. L. Jordan
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


